I concur specially in the reversal of the judgment and order. I do not think there is any analogy, however, between this case and the case of a creditor seeking to collect his debt from the debtor of his debtor by attachment. I am strongly of the opinion that the creditors may sue the stockholders of a bankrupt corporation directly and without any effort to compel an assessment by the corporation, and believe that the liability of the stockholders to such creditors is several as well as joint, and that it is not necessary to join all the stockholders in such a suit. (Walter v. Merced Academy Assn.,126 Cal. 582, [59 P. 136].)
A petition to have the cause heard in the supreme court after judgment in the district court of appeal, was denied by the supreme court on December 29, 1905, and the following opinion was then rendered:
The COURT. — In denying such petition, it is proper to say that such portions of the opinion of said court of appeal as are devoted to the discussion of such questions as, it is said in the opinion, "must be determined with a view to the further proceedings in the case," are concurred in by only two of the justices of said court of appeal, and, consequently, do not constitute "the law of the case" for further proceedings. *Page 142